EXHIBIT 10.22
For Awards Made After December 12, 2005
to Plan Participants other than the CEO, COO or CFO
COINSTAR, INC.
NOTICE OF RESTRICTED STOCK AWARD
1997 AMENDED AND RESTATED EQUITY INCENTIVE PLAN
Date:                                          , 200                    
To:                                                             
     You have been granted an award of restricted stock (the “Restricted Stock
Award”) by Coinstar, Inc. (the “Company”). This Restricted Stock Award is
subject to the terms of the enclosed Restricted Stock Award Agreement and the
Company’s 1997 Amended and Restated Equity Incentive Plan (the “Plan”). Except
as expressly provided otherwise in the Restricted Stock Award Agreement, the
Restricted Stock Award is limited by and subject to the express terms and
conditions of the Plan. Defined terms in the Plan shall have the same meaning in
this Notice of Restricted Stock Award, except where the context otherwise
requires. By accepting this Restricted Stock Award, you accept it subject to the
terms of this Notice of Restricted Stock Award and the enclosed Restricted Stock
Award Agreement.
     The basic terms of the Restricted Stock Award are summarized as follows:

1.   Number of Shares:                        2.   Grant Date:
                       3.   Fair Market Value Per Share (Informational, for tax
purposes):                        4.   Vesting

     The Restricted Stock Award is subject to forfeiture upon varying
circumstances relating to your termination of employment with the Company. The
restrictions on the shares will lapse and the shares will no longer be subject
to forfeiture according to the following schedule:

                 
Date on Which Portion of
Restricted Stock Award Is No
Longer Subject to Forfeiture
      Portion of Restricted
Stock Award No Longer
Subject to Forfeiture      
 
             
 
     
 
     
 
             
 
     
 
     
 
             
 
     
 
   

 



--------------------------------------------------------------------------------



 



COINSTAR, INC.
RESTRICTED STOCK AWARD AGREEMENT
     Pursuant to your Notice of Restricted Stock Award, (the “Grant Notice”) the
Company has awarded you an award of restricted stock (the “Restricted Stock
Award”) under its 1997 Amended and Restated Equity Incentive Plan (the “Plan”)
for the number of shares of the Company’s Common Stock indicated in your Grant
Notice. The Grant Notice, the Plan and this Restricted Stock Award Agreement
(this “Agreement”) govern the terms of the award. Capitalized terms not
explicitly defined in this Agreement but defined in the Plan shall have the same
definitions as in the Plan.
1. Vesting
     Shares that have vested and are no longer subject to forfeiture according
to the vesting schedule set forth in the Grant Notice are referred to herein as
“Vested Shares.” Shares that are not vested and remain subject to forfeiture
under the preceding schedule are referred to herein as “Unvested Shares.” The
Unvested Shares will vest (and to the extent so vested cease to be Unvested
Shares remaining subject to forfeiture) in accordance with the vesting schedule
set forth in the Grant Notice. Collectively, the Unvested Shares and the Vested
Shares are referred to herein as the “Shares.”
2. Transfer Restrictions
     Any sale, transfer, assignment, encumbrance, pledge, hypothecation,
conveyance in trust, gift, transfer by bequest, devise or descent, or other
transfer or disposition of any kind, whether voluntary or by operation of law,
directly or indirectly, of Unvested Shares shall be strictly prohibited and
void, except by will or the laws of descent and distribution.
3. Status of Participant
     You will be recorded as a stockholder of the Company with respect to the
Shares.
4. Securities Law Compliance
     4.1 You represent and warrant that you (a) have been furnished with all
information which you deem necessary to evaluate the merits and risks of receipt
of the Shares, (b) have had the opportunity to ask questions and receive answers
concerning the information received about the Shares and the Company, and
(c) have been given the opportunity to obtain any additional information you
deem necessary to verify the accuracy of any information obtained concerning the
Shares and the Company.
     4.2 You hereby agree that you will in no event sell or distribute all or
any part of the Shares unless (a) there is an effective registration statement
under the Securities Act of 1933, as amended (the “Securities Act”) and
applicable state securities laws covering any

 



--------------------------------------------------------------------------------



 



such transaction involving the Shares or (b) the Company receives an opinion of
your legal counsel (concurred in by legal counsel for the Company) stating that
such transaction is exempt from registration or the Company otherwise satisfies
itself that such transaction is exempt from registration. You understand that
the Company has no obligation to you to register the Shares with the Securities
and Exchange Commission and has not represented to you that it will so register
the Shares.
     4.3 You confirm that you have been advised, prior to your receipt of the
Shares, that neither the offering of the Shares nor any offering materials have
been reviewed by any administrator under the Securities Act or any other
applicable securities act.
     4.4 You hereby agree to indemnify the Company and hold it harmless from and
against any loss, claim or liability, including attorneys’ fees or legal
expenses, incurred by the Company as a result of any breach by you of, or any
inaccuracy in, any representation, warranty or statement made by you in this
Agreement or the breach by you of any terms or conditions of this Agreement.
5. Termination of Employment; Company Transaction
     5.1 Termination of Employment
     Except as provided in Section 5.2 below, in the event your Continuous
Status as an Employee, Director or Consultant terminates for any reason,
including without limitation, your voluntary termination, termination by the
Company, or the occurrence of your death, disability or retirement, the Unvested
Shares shall be forfeited by you without payment of any further consideration to
you.
     5.2 Company Transaction
     In the event of a merger, reorganization or sale of substantially all of
the assets of the Company (a “Company Transaction”), then to the extent
permitted by applicable law (i) any surviving corporation or a parent of such
surviving corporation shall assume any vested or unvested Shares outstanding
under the Plan or shall substitute similar Shares for those outstanding under
the Plan, or (ii) such Shares shall continue in full force and effect. Any
Shares that are assumed or replaced in connection with such a Company
Transaction shall automatically become fully vested with respect to 50% of the
unvested portion of the Shares (the forfeiture or repurchase provisions to which
such Unvested Shares may be subject shall lapse to the same extent) in the event
that your employment or service relationship with the successor company should
terminate (i) in connection with the Company Transaction or (ii) subsequently
within one year following such Company Transaction, unless such employment or
service relationship is terminated by the successor company for Cause or by you
voluntarily without Good Reason. In the event any surviving corporation or its
parent refuses to assume or continue such Shares, or to substitute similar
Shares for those outstanding under the Plan, then, with respect to Shares held
by you if then performing services as Employee, Director or Consultant the
vesting of such Unvested Shares shall be accelerated so that the restrictions on
the Shares will lapse and the Shares will no longer be subject to forfeiture.

 



--------------------------------------------------------------------------------



 



     “Good Reason” means the occurrence of any of the following events or
conditions and the failure of the successor company to cure such event or
condition within 30 days after receipt of written notice from you:
(a) a change in your status, position or responsibilities (including reporting
responsibilities) that, in your reasonable judgment, represents a substantial
reduction in your status, position or responsibilities as in effect immediately
prior thereto; the assignment to you of any duties or responsibilities that, in
your reasonable judgment, are materially inconsistent with such status, title,
position or responsibilities; or any removal from or failure to reappoint or
reelect you to any of such positions, except in connection with the termination
of your employment for Cause, as a result of you disability or death, or by you
other than for Good Reason;
(b) a reduction in your annual base salary;
(c) the successor company’s requiring you (without your consent) to be based at
any place outside a 50-mile radius of your place of employment prior to a
Company Transaction, except for reasonably required travel on the successor
company’s business that is not materially greater than such travel requirements
prior to the Company Transaction;
(d) the successor company’s failure to (i) continue in effect any material
compensation or benefit plan (or the substantial equivalent thereof) in which
you were participating at the time of a Company Transaction, including, but not
limited to, the Plan, or (ii) provide you with compensation and benefits
substantially equivalent (in terms of benefit levels and/or reward
opportunities) to those provided for under each material employee benefit plan,
program and practice as in effect immediately prior to the Company Transaction;
(e) any material breach by the successor company of its obligations to you under
the Plan or any substantially equivalent plan of the successor company; or
(f) any purported termination of your employment or service relationship for
Cause by the successor company that is not in accordance with the definition of
Cause under the Plan.
     “Cause,” unless otherwise defined in an employment or services agreement
between the Company and you, means dishonesty, fraud, misconduct, unauthorized
use or disclosure of confidential information or trade secrets, or conviction or
confession of a crime punishable by law (except minor violations), in each case
as determined by the Plan Administrator, and its determination shall be
conclusive and binding.
6. Section 83(b) Election for Restricted Stock Award; Independent Tax Advice
     You understand that under Section 83(a) of the Internal Revenue Code of
1986 (the “Code”), the fair market value of the Unvested Shares on the date the
forfeiture restrictions lapse will be taxed, on the date such forfeiture
restrictions lapse, as ordinary income subject to payroll and withholding tax
and tax reporting, as applicable. For this purpose, the term

 



--------------------------------------------------------------------------------



 



“forfeiture restrictions” means the right of the Company to receive back any
Unvested Shares upon termination of your employment with the Company. You
understand that you may elect under Section 83(b) of the Code to be taxed at
ordinary income rates on the fair market value of the Unvested Shares at the
time they are acquired, rather than when and as the Unvested Shares cease to be
subject to the forfeiture restrictions. Such election (an “83(b) Election”) must
be filed with the Internal Revenue Service within 30 days from the grant date of
the Restricted Stock Award.
     You understand that there are significant risks associated with the
decision to make and 83(b) Election. If you make an 83(b) Election and the
Unvested Shares are subsequently forfeited to the Company, you will not be
entitled to a deduction for any ordinary income previously recognized as a
result of the 83(b) Election. If you make an 83(b) Election and the value of the
Unvested Shares subsequently declines, the 83(b) Election may cause you to
recognize more compensation income than you would have otherwise recognized. On
the other hand, if the value of the Unvested Shares increases and you have not
made an 83(b) Election, you may recognize more compensation income than you
would have if you had made the election.
     THE FORM FOR MAKING AN 83(b) ELECTION IS ATTACHED TO THIS AGREEMENT AS
EXHIBIT B. YOU UNDERSTAND THAT, IF YOU DECIDE TO MAKE AN 83(b) ELECTION, IT IS
YOUR RESPONSIBILITY TO FILE SUCH AN ELECTION WITH THE INTERNAL REVENUE SERVICE
AND THAT FAILURE TO FILE SUCH AN ELECTION WITHIN THE 30-DAY PERIOD MAY RESULT IN
THE RECOGNITION OF ORDINARY INCOME BY YOU AS THE FORFEITURE RESTRICTIONS LAPSE.
You further understand that an additional copy of such election form should be
filed with your federal income tax return for the calendar year in which the
date of this Agreement falls. You acknowledge that the foregoing is only a
summary of the federal income tax laws that apply to the award of the Shares
under this Agreement and does not purport to be complete. YOU FURTHER
ACKNOWLEDGE THAT THE COMPANY HAS DIRECTED YOU TO SEEK INDEPENDENT ADVICE
REGARDING THE APPLICABLE PROVISIONS OF THE CODE AND THE INCOME TAX LAWS OF ANY
MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH YOU MAY RESIDE.
     You agree to execute and deliver to the Company with this Agreement a copy
of the Acknowledgment and Statement of Decision Regarding Section 83(b) Election
(the “Acknowledgment”) attached hereto as Exhibit A. You further agree that if
you choose to make an 83(b) Election with the Internal Revenue Service, you will
also deliver to the Company with this signed Agreement a signed copy of the
83(b) Election.
     You acknowledge that determining the actual tax consequences to you of
receiving or disposing of the Shares may be complicated. These tax consequences
will depend, in part, on your specific situation and may also depend on the
resolution of currently uncertain tax law and other variables not within the
control of the Company. You are aware that you should consult a competent and
independent tax advisor for a full understanding of the specific tax
consequences to you of receiving or disposing of the Shares. Prior to executing
this

 



--------------------------------------------------------------------------------



 



Agreement, you either have consulted with a competent tax advisor independent of
the Company to obtain tax advice concerning the Shares in light of your specific
situation or have had the opportunity to consult with such a tax advisor but
have chosen not to do so.
7. Book Entry Registration of the Shares
     The Company will issue the Shares by registering the Shares in book entry
form with the Company’s transfer agent in your name and the applicable
restrictions will be noted in the records of the Company’s transfer agent and in
the book entry system. No certificate(s) representing all or a part of the
Shares will be issued until the Shares become Vested Shares.
8. Stop-Transfer Notices
     You understand and agree that, in order to ensure compliance with the
restrictions referred to in this Agreement, the Company may issue appropriate
“stop-transfer” instructions to its transfer agent, if any, and that, if the
Company transfers its own securities, it may make appropriate notations to the
same effect in its own records. The Company will not be required to (a) transfer
on its books any Shares that have been sold or transferred in violation of the
provisions of this Agreement or (b) treat as the owner of the Shares, or
otherwise accord voting, dividend or liquidation rights to, any transferee to
whom the Shares have been transferred in contravention of this Agreement.
9. Tax Withholding
     As a condition to the removal of restrictions from your Vested Shares
registered in book entry form with the Company’s transfer agent, you agree to
make arrangements satisfactory to the Company for the payment of any federal,
state, local or foreign withholding tax obligations that arise either upon
receipt of the Shares or as the forfeiture restrictions on any Shares lapse. You
may satisfy such withholding obligation by any of the following means or a
combination thereof: (a) tendering a cash payment, (b) authorizing the Company
to withhold shares from the shares of Common Stock otherwise issuable pursuant
to the Restricted Stock Award (up to the employer’s minimum tax withholding
rate) or (c) delivering to the Company already owned and unencumbered shares of
Common Stock (up to the employer’s minimum required tax withholding rate to the
extent the shares have been held for less than six months). Notwithstanding the
previous sentence, you acknowledge and agree that the Company and any Affiliate
has the right to deduct from payments of any kind otherwise due to you any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to the Restricted Stock Award.
10. General Provisions
     10.1 Notices
     Whenever any notice is required or permitted hereunder, such notice must be
in writing and personally delivered or sent by mail. Any notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered, or, whether actually received or not, on
the third business day after it is deposited

 



--------------------------------------------------------------------------------



 



in the United States mail, certified or registered, postage prepaid, addressed
to the person who is to receive it at the address that such person has
theretofore specified by written notice delivered in accordance herewith. The
Company or Participant may change, by written notice to the other, the address
previously specified for receiving notices. Notices delivered to the Company
shall be addressed as follows:

       

Company:
  Coinstar, Inc.

 
  Attn: General Counsel

 
  1800 114th Avenue SE

 
  Bellevue, WA 98004

     10.2 No Waiver
     No waiver of any provision of this Agreement will be valid unless in
writing and signed by the person against whom such waiver is sought to be
enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.
     10.3 Undertaking
     You hereby agree to take whatever additional action and execute whatever
additional documents the Company may deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
either you or the Shares pursuant to the express provisions of this Agreement.
     10.4 Entire Contract
     This Agreement, the Grant Notice and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof and
supersede all prior oral or written agreements on the subject. This Agreement is
made pursuant to the provisions of the Plan and will in all respects be
construed in conformity with the express terms and provisions of the Plan.
     10.5 Successors and Assigns
     The provisions of this Agreement will inure to the benefit of, and be
binding on, the Company and its successors and assigns and you and your legal
representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person will have become a party to
this Agreement and agreed in writing to join herein and be bound by the terms
and conditions hereof.
     10.6 Counterparts
     This Agreement may be executed in two or more counterparts, each of which
will be deemed an original, but which, upon execution, will constitute one and
the same instrument.

 



--------------------------------------------------------------------------------



 



     10.7 Governing Law
     The provisions of the Grant Notice and this Agreement shall be governed by
the laws of the state of Washington, without giving effect to principles of
conflicts of law.
11. Section 409A.
     Awards under the Plan are intended either to be exempt from the rules of
Section 409A or to satisfy those rules, and shall be construed accordingly.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement dated as of
                    , 200___.

                  COINSTAR, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   
 
                [NAME OF RECIPIENT]    
 
                          Recipient’s Signature    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND STATEMENT OF DECISION
REGARDING SECTION 83(b) ELECTION
     The undersigned, a recipient of                      shares of common stock
of Coinstar, Inc., a Delaware corporation (the “Company”), pursuant to a
restricted stock award granted under the Company’s 1997 Amended and Restated
Equity Incentive Plan (the “Plan”), hereby states as follows:
     1. The undersigned acknowledges receipt of a copy of the Restricted Stock
Award Agreement and the Plan relating to the offering of such shares. The
undersigned has carefully reviewed the Plan and the Restricted Stock Award
Agreement pursuant to which the award was granted.
     2. The undersigned either (check and complete as applicable)

  (a)         has consulted, and has been fully advised by, the undersigned’s
own tax advisor,                                         , whose business
address is                                         , regarding the federal,
state and local tax consequences of receiving shares under the Plan, and
particularly regarding the advisability of making an election pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended (the “Code”), and
pursuant to the corresponding provisions, if any, of applicable state law, or  
  (b)         has knowingly chosen not to consult such a tax advisor.

     3. The undersigned hereby states that the undersigned has decided (check as
applicable)

  (a)         to make an election pursuant to Section 83(b) of the Code, and is
submitting to the Company, together with the undersigned’s executed Restricted
Stock Award Agreement, an executed form entitled “Election Under Section 83(b)
of the Internal Revenue Code of 1986”, or     (b)         not to make an
election pursuant to Section 83(b) of the Code.

     4. Neither the Company nor any subsidiary or representative of the Company
has made any warranty or representation to the undersigned with respect to the
tax consequences of the undersigned’s acquisition of shares under the Plan or of
the making or failure to make an election pursuant to Section 83(b) of the Code
or the corresponding provisions, if any, of applicable state law.

             
Dated:
           
 
           
 
          Recipient
 
           
 
           
 
          Print Name

 



--------------------------------------------------------------------------------



 



EXHIBIT B
ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986
     The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code, to include in taxpayer’s gross income for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below:

1.   The name, address, taxpayer identification number and taxable year of the
undersigned are as follows:       NAME OF TAXPAYER:
                                          ADDRESS:
                                                              
                                          IDENTIFICATION NO. OF TAXPAYER:
                                          TAXABLE YEAR:
                                 2.   The property with respect to which the
election is made is described as follows:                      shares of the
Common Stock of Coinstar, Inc., a Delaware corporation (the “Company”).   3.  
The date on which the property was transferred is:
                                           4.   The property is subject to the
following restrictions:       The property is subject to a forfeiture right
pursuant to which the Company can reacquire the Shares if for any reason
taxpayer’s services with the Company are terminated. The Company’s right to
receive back the shares lapses as follows:
                                        .   5.   The aggregate fair market value
at the time of transfer, determined without regard to any restriction other than
a restriction which by its terms will never lapse, of such property is:
$                       6.   The amount (if any) paid for such property is:
$                    

     The undersigned has submitted a copy of this statement to the person for
whom the services were performed in connection with the undersigned’s receipt of
the above-described property. The undersigned is the person performing the
services in connection with the transfer of said property.
     The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.

 



--------------------------------------------------------------------------------



 



             
Dated:
           
 
           
 
          Taxpayer

B-2



--------------------------------------------------------------------------------



 



DISTRIBUTION OF COPIES

1.   File original with the Internal Revenue Service Center where the taxpayer’s
income tax return will be filed. Filing must be made by no later than 30 days
after the date of grant.   2.   Attach one copy to the taxpayer’s income tax
return for the taxable year in which the property was transferred.   3.   Mail
one copy to the Company at the following address:

Coinstar, Inc.
1800 114th Avenue SE
Bellevue, WA 98004

 